 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   BRUCE MORRELLI, et al.,                          Case No. 1:18 -cv-01395-LJO-SAB

12                 Plaintiffs,                        ORDER REQUIRING PLAINTIFFS TO
                                                      FILE SECOND AMENDED COMPLAINT
13          v.                                        USING CORRECT DOCKET ENTRY

14   CORIZON HEALTH, INC.,                            (ECF No. 23)

15                 Defendant.                         DEADLINE: MARCH 4, 2019

16

17          On February 25, 2019, a memorandum decision and order was filed granting in part and

18 denying in part Defendant Corizon Health’s motion to dismiss. The order granted Plaintiffs’

19 leave to file a second amended complaint within fourteen days. On February 28, 2019, Plaintiffs
20 filed a second amended complaint. However, when the document was placed on the docket it

21 was title “Amended Document.” Plaintiffs’ shall file the second amended complaint on or

22 before March 4, 2019 using the correct docket entry “Second Amended Complaint.”

23
     IT IS SO ORDERED.
24

25 Dated:     March 1, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                  1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
